Citation Nr: 0705660	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-28 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.

2.  Entitlement to an increased rating for scars of the mouth 
and upper lip, currently evaluated as 0-percent disabling 
(i.e., noncompensable).


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1952 to July 1956.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In the February 2007 Appellant's Brief, the veteran's 
representative argues that a new and current examination is 
needed to assess the severity of the veteran's hearing loss.  
Since the last VA examination was in September 2003, some 31/2 
years ago, and he claims his hearing has worsened during the 
many months since; another examination is needed to 
adequately assess the current severity of his hearing loss.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  See, too, Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of the 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of veteran's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

In addition, the report of the January 2004 VA examination 
and May 2004 addendum do not address all the criteria used to 
evaluated the veteran's scars under diagnostic code (DC) 7800 
(disfigurement of the head, face, or neck).  
See 38 C.F.R. § 4.118 (2006).  DC 7800 identifies eight 
characteristics of disfigurement that are used to evaluate 
scars affecting the head, face, or neck.  These eight 
characteristics were not adequately addressed by the 
examiner.  The examiner indicated the scar was 1 centimeter 
long, but did not provide its width or approximate area.  The 
examiner also did not indicate if the scar was elevated or 
depressed on palpation or hypo- or hyper-pigmented.  
Furthermore, the veteran submitted pictures of his scar in 
December 2003.  Although it is difficult to determine its 
size from the photographs, the scar appears to be larger than 
1 cm.  Prior examinations have indicated there are actually 
two scars - one on the left corner of his mouth measuring 1" 
x 1/2" and the other on his upper left lip measuring 1" (see 
reports of the February 1957 and January 1962 
VA examinations).  The January 2004 examiner did not mention 
the scar on the veteran's lip, other than to say there was no 
residual deformity.  So another VA examination is needed to 
fully address the pertinent rating criteria for both scars.  
See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994).

Furthermore, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the Veterans Claims Assistance Act (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim - including the degree of disability and the 
effective date of an award.  Dingess/Hartman  v. Nicholson, 
19 Vet. App. 473, 484-486 (2006).  So on remand, the veteran 
should be sent a corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which includes an 
explanation of the type of evidence needed to establish both 
disability ratings and effective dates for the disabilities 
on appeal.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as apprising him of 
the disability rating and effective date 
elements concerning his claims for higher 
ratings for his bilateral hearing loss and 
scars.  

2.  Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected bilateral hearing loss.  

The claims folder is to be made available 
to the examiner, and the examiner is asked 
to indicate that he or she has reviewed 
the claims file for the veteran's 
pertinent medical history.  A copy of this 
remand should also be provided.  All 
necessary testing should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the questions 
to which answers are provided.

3.  Also schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected scars of 
the mouth and upper lip.  All clinical 
findings should be reported in detail, and 
all tests and studies deemed necessary by 
the examiner should be performed.

The examiner should be provided a copy of 
the applicable rating criteria for 
evaluating scars found at 38 C.F.R. 
§ 4.118, DC 7800-7805, in order to ensure 
that his/her findings are pertinent to the 
applicable rating criteria.  The physician 
is requested to comment on all signs and 
symptoms that are attributable to the 
veteran's service-connected scars, 
including the eight characteristics of 
disfigurement listed under DC 7800 and the 
size of the specific scar or the size of 
the area affected (in square inches or 
centimeters).  The examiner must also note 
whether the scars are deep (i.e., 
associated with soft tissue damage) or 
superficial (i.e., not associated with 
soft tissue damage); and whether there is 
any tenderness on examination.

In addition, the examiner must indicate 
whether the scars cause limitation of 
motion; and, if so, the examiner must 
perform range of motion studies (measured 
in degrees, with normal range of motion 
specified too) of the affected part.  

To facilitate responding to these 
questions posed, the claims file and a 
complete copy of this remand must be made 
available for the examiner's review of the 
veteran's pertinent medical history.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, the 
submitted examination report must include 
the questions to which answers are 
provided.



4.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


